Title: From Alexander Hamilton to George Washington, [31 October 1792]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, October 31, 1792]

The Secretary of the Treasury presents his respects to the president of the U: States, encloses the arrangement for retrospective compensations to officers of the Revenue, which, agreeably to the intimation of the president, has been retained. Mr. Hamilton will wait on the President between 12 & one to give the explanations desired.
Wednesday Morning 31. Octr. 1792.
 